COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:           In the Interest of H.L.W. and S.K.W., Children
Appellate case number:         01-21-00654-CV
Trial court case number:       91619-F
Trial court:                   300th District Court of Brazoria County

        Through his court-appointed counsel, appellant, father, filed a notice of appeal of
the trial court’s November 18, 2021 order in a suit affecting the parent-child relationship.
On February 11, 2022, appellant’s court-appointed counsel filed a brief concluding that
this appeal is frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400
(1967). On March 4, 2022, appellant, acting pro se, filed a motion requesting access to a
copy of the appellate record for use in preparing a response to appointed-counsel’s brief.
        Appellant’s motion for access to the appellate record is granted. The trial court
clerk is ordered to provide a copy of the clerk’s record, filed with the Clerk of this Court
on November 29, 2021, and supplemental clerk’s record, filed with the Clerk of this Court
on November 30, 2021, to appellant within seven days of the date of this order. The
court reporter is further ordered to provide a copy of the twenty-three volume reporter’s
record, filed with the Clerk of this Court, to appellant within seven days of the date of
this order.
      The appellate record shall be delivered to appellant at the address provided on his
motion for access to the appellate record:
       Brent E. Waisner
       66821 C3A
       3602 CR 45
       Angleton, Texas 77515
       The trial court clerk and court reporter shall further certify to this Court, within ten
days of the date of this order, the date upon which delivery of the appellate record to
appellant is made.
      Appellant has also requested an extension of time to file his pro se response to
appointed-counsel’s Anders brief. We grant the motion for an extension. Appellant’s
response to appointed-counsel’s brief shall be filed no later than April 4, 2022.
      It is so ORDERED.

Judge’s signature: _____/s/ Amparo Guerra________
                    Acting individually  Acting for the Court

Date: __March 7, 2022___